DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/21 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wardlaw et al.(US Publication 2016/0101878) in view of Baca et al.(US Publication 2018/0312278) 
Wardlaw et al. discloses a method of repairing an aircraft component by forming a hole by removing damaged material exposing an undamaged area, installing a shelf made of composite layup, installing a repair core, bonding the core to the shelf and non-damaged core using a film, foam, or paste adhesive(i.e .not the expandable foam which fills the cells), laying up a skin patch which covers the cavity and curing.(Figure 4; [0025]-[0032])  The reference shows the cells of the repair core are in alignment with the undamaged part.(Figure 12)  The reference does not disclose inserting a shim into the cavity along a perimeter of the core.  Baca et al. discloses a method of repairing a honeycomb core wherein a honeycomb seam material(52) is inserted into the hole and the repair core is then placed against it or applied to the repair core.[0048]  Baca et al. also discloses the honeycomb seam material is better than filling the open spaces along the seam line with adhesive such as would occur with foam or paste adhesive can alter the acoustic properties of the honeycomb.([0006]-[0008])  It would have been obvious to one of ordinary skill in the art at the time of filing to use the honeycomb seam material of Baca et al. instead of the foam or paste adhesive of Wardlaw et al. since it does not fill the cells along the seam line and therefore does not alter the acoustic properties of the honeycomb.([0006]-[0008])  The honeycomb seam material is considered a shim since it fills the space between the repair core and the undamaged portion.  While the reference does not disclose inserting the honeycomb seam material after the repair is inserted, one in the art would appreciate this is an obvious alternative to applying it to one or the other before insertion as there are only three choices.  As to co-curing the septum, shim, and skin patch, Wardlaw et al. discloses the foam adhesive and the septum can be cured at the same time.[0027]  It also teaches curing the foam adhesive and skin at the same time.[0032]  This indicates the septum, skin and material joining the repair core to the undamaged part should all be cured together.  
As to the honeycomb seam material being a fiber reinforced polymer rolled into a cylinder, Baca discloses the honeycomb seam material can be made of the same materials as the honeycomb[0042] and that the honeycomb can be made of fiber reinforced polymer.[0026], thus making the honeycomb seam material of fiber reinforced polymer, particularly since Wardlaw et al. is silent as to the material od the honeycomb, leading one to look to similar constructions.  Baca et al. shows the honeycomb seam material is a cylindrical shape after placement.(Figure 1)  One in the art would appreciate it would need to be formed into a cylinder shape before placement in the patch area as its final shape is a cylinder and thus it must be formed into that shape before or during placement.
As to the direction of the fibers in the septum, while Wardlaw et al. is silent as to the direction of the fibers, it would have been obvious to one of ordinary skill in the art at the time of filing to orient the fibers in the septum in the same direction as the skin to provide strength in the same direction as the skin since there is a reason the fibers are aligned in that specific direction in the skin and since the septum provides a sear transfer medium between the repair core and the undamaged portion.
Regarding claim 2, Wardlaw et al. shows forming a planar surface along the bottom of the hole.(Figure 6)
Regarding claim 3, Wardlaw et al. discloses the septum is made of composite layup, and composite layup is a layer of fibers in resin.[0032]
Regarding claim 4, Wardlaw et al. discloses the skin patch is made of a plurality of layers of fiber.[0032]  It would have been obvious to one of ordinary skill in the art at the time of filing to align the orientation of the fibers of the septum with the innermost layer of the skin since that is the layer of the skin closest to it and thus the most similar to it and because there are only a set numbers of layers it which the septum can be oriented, making any of the layers and obvious alternative in the art.
Regarding claim 5, Wardlaw et al. does not suggest the septum is made from a different material than the skin.  Additionally, as the septum functions to reinforce the damaged skin area, one in the art would appreciate it would be made of the same material as the skin for the same reason that material was chosen as the skin.
Regarding claim 6, Baca discloses the honeycomb seam material can be made of the same materials as the honeycomb[0042] and that the honeycomb can be made of fiber reinforced polymer.[0026], thus making the honeycomb seam material of fiber reinforced polymer.  While neither reference explicitly states the honeycomb seam is made of the same material as the skin, Wardlaw et al. states the skin is made of fiber reinforced polymer[0032].  It would have been obvious to one of ordinary skill in the art at the time of filing to make the skin of the same material as the honeycomb seam and the honeycomb since similar materials bond better to one another and require similar processing times and temperature and have similar properties  
Regarding claim 7, the shim is a cylinder of honeycomb filled with resin, which is a composite in its broadest sense, i.e. a mixture of two components.  One of the components is even resin.[0043]
Regarding claim 8, Baca et al. the shim is positioned between the perimeter of the repair core and the undamaged portion.(Figure 6)
Regarding claims 9 and 10, Wardlaw et al. discloses the repair core can be made of a variety of different materials including plastic, but does not specifically disclose polyetherimide.  It would have been obvious to one of ordinary skill in the art at the time of filing to use any well-known and conventional material fir the repair core of Wardlaw et al. and Baca et al. since Wardlaw et al. is not concerned as to the specific material and the repair core and discloses it can be made of many materials including plastic.[0035]  Since the repair core is intended to act in the same manner as the undamaged core, one in the art would appreciate it would be made of the same material.
Regarding  claims 11 and 12, Wardlaw et al. suggests the walls of the repair core are coaxially aligned with those of the undamaged portion(Figure 12) and also Baca et al. shows they are in alignment.(Figure 6)
Regarding claim 13, different areas of the repair core can be labelled as different sections, and all the sections have a flat bottom in the same plane which aligns with the corresponding portion of the bottom surface of the cavity.  It is noted the claims do not require the different sections to be different in any way or that the bottoms of the sections not be in the same plane.  It is also noted a simple duplication of parts, i.e. additional repair cores, has no patentable significance unless a new and unexpected result is produced.(MPEP 2144.04 VI B)
Regarding claim 14, since the honeycomb seam material in intended to join pieces of honeycomb together, one in the art would appreciate it would be between different pieces of repair core for the same purpose. It would have been obvious to one of ordinary skill in the art at the time of filing to make the honeycomb repair core of multiple parts so that different shaped damage could be repaired without having to store a large number of different shaped honeycomb pieces, i.e. storing a small number which can be joined together to form a plurality if different shapes.  

Response to Arguments
Applicant's arguments filed 12/9/21 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that the reference cited do not disclose the shim being a fiber reinforced polymer rolled into a cylinder, Baca discloses the honeycomb seam material can be made of the same materials as the honeycomb[0042] and that the honeycomb can be made of fiber reinforced polymer.[0026], thus making the honeycomb seam material of fiber reinforced polymer,  Baca et al. shows the honeycomb seam material is a cylindrical shape after placement.(Figure 1)  One in the art would appreciate it would need to be formed into a cylinder shape before placement in the patch area as its final shape is a cylinder and thus it must be formed into that shape before or during placement.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222. The examiner can normally be reached 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/            Primary Examiner, Art Unit 1746